Smith,
dissenting: I am of the opinion that a business enterprise which, as an incident to the carrying on of its trade or business, pays a premium on an insurance policy to insure itself against loss is entitled to deduct from its gross income the premium paid as an “ordinary and necessary” expense of carrying on the trade or business within the meaning of section 23 (a) of the Revenue Act of 1932. If the insurance policy were a casualty insurance policy to insure against loss from theft, from storm, or from other casualty, I apprehend that no question would be raised as to the deductibility of the *13item. I do not see how a different result can be reached where the policy is on the life of the President of the United States for a limited period. The character of the expense does not depend upon whether the apprehended loss is from the death of the President or from any other source.
I am of the opinion that the premium is a legal deduction from gross income, in accordance with Kornhauser v. United States, 276 U. S. 145. In that case it was held that fees paid to an attorney for defending an action for accounting instituted by a former partner are deductible from gross income as ordinary and necessary expenses paid or incurred during the taxable year in carrying on the business, under section 214 (a) (1) of the Revenue Act of 1918, since, where suit against the taxpayer is directly connected with business, the expense incurred is a business expense. The Court held that the expense' proximately resulted from the carrying on of the business. That is the situation here. I do not think that the opinion of the Supreme Court in Welch v. Helvering, 290 U. S. 111, is opposed. It seems to me that the language used by the Court in that opinion supports the contention of the petitioner herein.